The record in the above styled and numbered cause shows that the matters in controversy are the same as in cause No. 855, 204 S.W. 237, opinion this day rendered, but presented under a different number *Page 240 
in the trial court. There is no such final order in the record as is necessary to give this court jurisdiction, but it appears that a final judgment in said No. 855 this day remanded must necessarily determine the questions urged in this.
This appeal is therefore dismissed.
WALTHALL, J., did not sit, being absent on committee of judges assisting the Supreme Court.